Citation Nr: 1103483	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-35 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hammer 
toes, right foot.

2.  Entitlement to an increased rating for right foot pes planus, 
with plantar warts, status post osteotomy, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and September 2006 rating decisions by 
the Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio.  In June 2009 and again in July 2010, the Board 
remanded the appeal for additional development.  In May 2010, the 
Veteran testified at a videoconference hearing before the 
undersigned. 

While the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
including extraschedular consideration under 38 C.F.R. § 
4.16(b) (TDIU), was referred to the agency of original 
jurisdiction (AOJ) in the July 2010 remand, no further 
action was taken on this claim by the AOJ.  Therefore, the 
claim for a TDIU is once again referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record on appeal reveals that in September 2010 
the Veteran notified VA of his outstanding treatment records at 
the Wade Park VA Medical Center which he thought would be helpful 
to substantiating his claims and which he wanted VA to obtain 
before adjudicating his claims.  In its December 2010 Informal 
Hearing Presentation, the Veteran's representative also asked the 
Board to obtain these records before finally adjudicating the 
current claims.  Although a review of the record on appeal 
reveals treatment records from the Wade Park VA Medical Center, 
these records do not include any of his post-December 2009 
treatment records.  Therefore, while the Board regrets the 
additional delay caused by once again remanding the appeal, 
nonetheless we find that another remand is required to obtain 
these records.  See 38 U.S.C.A. § 5103A(b) (West 2010); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators 
are deemed to have constructive notice of VA treatment records).

Likewise, the Board notes that the appellant testified that he 
had to leave his job as a janitor due to his service-connected 
right foot disabilities.  However, while the record on appeal 
includes his vocational rehabilitation file, it does not show 
that efforts were made to obtain records directly from his ex-
employer evidencing any lost time from work and the reasons for 
this lost time.  Therefore, while the appeal is in remand status, 
attempts should be made to obtain any relevant records held by 
the Veteran's ex-employer.  See 38 U.S.C.A. § 5103A(b); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them). 

Given this additional development, the Board finds that while the 
appeal is in remand status the Veteran should be provided with 
another podiatric VA examination which takes into account the 
above treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2010) 
(the VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim); McLendon v. 
Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior examinations 
and treatment). 

After undertaking the above development, the AOJ should 
readjudicate the claims.  Given the Veteran's claims regarding 
lost employment, such readjudication should consider whether the 
claimant met the criteria for referral of his claim for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. 
App. 111 (2008).  Given the time that has passed since the 
Veteran filed these claims, such readjudication should also 
consider whether staged ratings are warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and associate 
with the record the Veteran's post-December 
2009 treatment records from the Wade Park 
VA Medical Center.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.  All actions 
to obtain the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claims files and the 
Veteran and his representative should be 
provided with a copy of that memorandum.

2.  After obtaining an authorization from 
the Veteran, the RO/AMC should obtain and 
associate with the record all relevant 
records from his ex-employer including all 
relevant medical records and leave records.   
All actions to obtain the requested records 
should be documented fully in the claims 
files.  

3.  After undertaking the above development 
to the extent possible, the Veteran should 
be afforded a VA examination by a 
podiatrist to ascertain the current 
severity of his right foot hammer toes and 
pes planus, with plantar warts, status post 
osteotomy.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination and the 
examination report should reflect that the 
examiner reviewed the claims folders.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheets for 
rating hammer toes and pes planus, the 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his disabilities.  In addition to 
any other information provided pursuant to 
the AMIE worksheet, the examiner should 
provide answers to the following questions:

a.  As to the right foot hammer toes- 

      i.  Are all toes involved, but without 
claw foot?

b.  As to the right foot pes planus, with 
plantar warts, status post osteotomy-
      
i. Is there objective evidence of 
marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, and characteristic 
callosities? 

ii.  Is there objective evidence of 
marked pronation, extreme tenderness 
of plantar surfaces of the feet, 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation, not improved by 
orthopedic shoes and appliances?  

iii.  Given the adverse symptomatology 
objectively confirmed on examination, 
is the Veteran's right foot pes 
planus, with plantar warts, status 
post osteotomy best characterized as 
"moderate," "serve," or 
"pronounced?" 

4.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010).

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  Such 
readjudication should take into account 
whether the claimant met the criteria for 
referral of his claims for extra-schedular 
consideration.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell, supra; Thun, supra.  
Such readjudication should also take into 
account whether "staged" ratings are 
appropriate.  Fenderson, supra; Hart, 
supra.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including 
38 C.F.R. § 3.321(b)(1).  A reasonable 
period of time should be allowed for 
response before the appeal is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

